Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered February 23, 1993, which adjudicated appellant a juvenile delinquent following a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of criminal sale of a controlled substance in the third degree, and conditionally discharged him for a period of 12 months, unanimously reversed, on the law, and the petition dismissed, without costs.
As the presentment agency concedes, on constraint of Matter of Rodney J., which was affirmed by the Court of Appeals after the instant appeal was perfected (194 AD2d 342, affd 83 NY2d 503), since the laboratory report attached to the petition did not indicate that it was signed by the person who conducted the test, the petition does not contain sufficient non-hearsay allegations to make out a prima facie case that the substance tested was cocaine, and accordingly must be dismissed. Concur—Carro, J. P., Rosenberger, Kupferman, Nardelli and Tom, JJ.